PER CURIAM.
The petition for a peremptory writ of mandamus requiring the respondent judges to settle and allow the case proposed by relator is denied for the reason that the relator waived his right to notice of the filing of the court’s decision, as provided toy section 7832, G. S. 1913, by entering into stipulations for the stay of all proceedings in the action. State v. Kelly, 94 Minn. 407, 103 N. W. 15. Such a stay necessarily includes proceedings for the settlement of a case or bill of exceptions and i-s no less effectual as a waiver of notice of the filing of a decision than it would be if entered into solely for the purpose of extending the time for the settlement of a proposed case. Relator is no longer entitled to have the case settled as a matter of right, and this court cannot control the exercise of the discretionary powers of the court below.